             Case 3:16-cr-00661-JAW Document 160 Filed 07/20/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO


       UNITED STATES OF AMERICA
               Plaintiff

                  VS.                                           CASE #: 3:16-CR-661-01 (GAG)

       CARLOS MALDONADO-VARGAS
               Defendant




    Order Reassigning Case to Visiting United States District Judge John A.
                                Woodcock


       Defendant Carlos Maldonado-Vargas was convicted following a jury trial of one count of
securities fraud and fifteen counts of bank fraud in violation of 15 U.S.C. secs. 78(j) & (ff)(a) and
18 USC sec 1344, respectively. As reflected in the presentence investigation report the offense
conduct involves approximately fifty victims and a conservative loss amount of $3,786,270. See
Presentence Report at Docket No. 153.


       The applicable sentencing guideline is as follows: a total offense level of 33 and criminal
history category of I, yielding an imprisonment range of 135-168 months. The government is
seeking a within guidelines sentence of 156 months which would amount to approximately one
month of imprisonment for each victim, given that the actual number thereof is actually higher
than reflected in the presentence report. See Sentencing Memorandum at Docket No. 157;
presentence report at parr. 39. The government also vehemently opposed any downward
variance. Id. Docket No. 157.


       Defendant, in turn, asks for a non-imprisonment sentence, pursuant to 18 USC sec 3553(a),
and following the Court’s denial of his objections to the presentence report. See Order at Docket
No. 150. In his sentencing memorandum (Docket No. 151) he posits mitigating factors such as, but
not limited to, the precarious health of both him and his wife, the economic stability of his family,
the lack of adequate medical treatment in the Bureau of Prisons, his low recidivism risk, and his
difficult upbringing.
             Case 3:16-cr-00661-JAW Document 160 Filed 07/20/21 Page 2 of 3



       As Exhibit 7 to his Sentencing Memorandum (Docket No. 151-7), filed on July 14, 2021,
defendant includes a character letter vouching for leniency. This letter — which is what has
prompted the present order — is signed by Elena (Helen) Serrano, who happens to be the Court’s
CVB and Court Services Clerk and formerly assistant for several years to the retired Clerk of Court.
The letter is signed by her and includes her current official work title. It also mentions several of the
mitigating factors raised by defendant in his Sentencing Memorandum.


       On today’s date the Court held an emergency hearing to address the letter now at issue.
The Court informed the parties that the employee had undoubtedly violated several of the
canons of the Code of Conduct for Judicial Employees by submitting said letter. More important,
the Court expressed its deep concern as to the integrity of the judicial proceedings in question
should he continue to preside over sentencing. In the Court’s view, this case involves a large
number of actual victims. In fact, the prosecutor informed that between 30-35 victims would be
virtually present at the sentencing hearing, while 5 others would be there in person to address the
Court. Moreover, should the Court, in fact, sentence defendant to any downward variant
sentence the victims will reasonably interpret this as a travesty of justice and a victory to
defendant because a federal court employee vouched on his behalf. Thus, while disqualification
itself is not required, the Court stated it was inclined to transfer the case to a visiting judge to
safeguard the integrity and transparency of the judicial process itself.


       Both prosecution and defense counsel, notwithstanding, would prefer that the
undersigned district judge preside over sentencing. This, given that it was this judge who presided
over the eight day trial, has made all rulings, and is most familiar with the case. In addition, this
case is over four years old and all would like to see it come to a close.


       While the parties are correct in that the preceding solution is indeed the most practical
one, this concern is greatly outweighed by the public and victim’s expectation of a transparent
process. “The operations of the courts and the judicial conduct of judges are matters of utmost
public concern”. Landmark Commc’ns, Inc. v. Virginia, 435 U.S. 829, 839 (1978). While certainly
the Court can sentence defendant without being influenced by the employee’s letter, the public
and victims — unlike the prosecutor and defense counsel — will not necessarily understand that.
Should the Court sentence defendant to a downward variant sentence, or even to one within
the guidelines yet lower than that sought by the government, they will erroneously perceive our
             Case 3:16-cr-00661-JAW Document 160 Filed 07/20/21 Page 3 of 3


judicial system as one where a criminal defendant who knows a court insider can avoid the strong
arm of the law. Worse, they will also come to understand that justice and federal judges can be
bought. This conundrum applies to the matter of restitution as well.


       In the undersigned’s twenty years on the federal bench, this is the first time something of
this nature has ever occurred. As an Article III officer and chief judge of the Court, it is incumbent
that foremost I protect the integrity and independence of our nation’s judiciary. See Canon 1A
Code of Judicial Conduct (“An independent and honorable judiciary is indispensable to justice
in our society”). This, despite inconveniences to the parties, the undersigned and other judicial
officers.


       Accordingly, and as an extraordinary measure to protect the integrity and transparency
of the judicial process the Court hereby orders the transfer of this case for sentencing to the
Honorable John A. Woodcock, Senior United States District Judge from the District of Maine.


IT IS SO ORDERED.

In San Juan, Puerto Rico, this 20th day of July, 2021.

                                                                S/ GUSTAVO A. GELPI
                                                                  Gustavo A. Gelpi
                                                                  U.S. District Judge
